EXHIBIT 10.3




PURCHASE AGREEMENT
AND ESCROW INSTRUCTIONS

Between

AMREIT WOODLAKE POINTE I, LP

as Seller

and

SERIES C, LLC

as Buyer

April 5, 2013




--------------------------------------------------------------------------------



PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS

 

 

DATED:

Dated to be effective as of the last of the manual signatures by Seller and
Buyer as parties to this Agreement (the “Effective Date”).

 

 

PARTIES:

This Purchase Agreement and Escrow Instructions is between AMREIT WOODLAKE
POINTE I, LP a Texas limited partnership, as “Seller”, and SERIES C, LLC, an
Arizona limited liability company, as “Buyer”.

          WHEREAS, as of the Effective Date, Seller is the fee title owner of
that certain improved property located at 9603 Westheimer Road, Houston, Texas,
as legally described on Exhibit A attached hereto (the “Real Property”);

          WHEREAS, as of the Effective Date, the Real Property is improved with
a building containing approximately 45,000 square feet (the “Building”) which
Real Property and Building are leased to L.A. Fitness International, LLC, a
California limited liability company (“Tenant”) in accordance with a written
lease (the “Lease”). The Real Property, the Building, the improvements to the
Real Property (the “Improvements”), the personal property, if any, of Seller
located on the Real Property and Seller’s interest in the Lease and all rents
issued and profits due or to become due thereunder are hereinafter collectively
referred to as the “Property”; and

          WHEREAS, Buyer desires to purchase the Property from Seller and Seller
desires to sell the Property to Buyer free and clear of all liens, all as more
particularly set forth in this Purchase Agreement and Escrow Instructions (the
“Agreement”).

          NOW THEREFORE, in consideration of the promises set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Seller and Buyer (each, a “Party” and,
collectively, the “Parties”) hereby agree as follows:

          1.     INCORPORATION OF RECITALS. All of the foregoing Recitals are
hereby incorporated as agreements of the Parties.

          2.     BINDING AGREEMENT. This Agreement constitutes a binding
agreement between Seller and Buyer for the sale and purchase of the Property
subject to the terms set forth in this Agreement. Subject to the limitations set
forth in this Agreement, this Agreement shall bind and inure to the benefit of
the Parties and their respective successors and permitted assigns. This
Agreement supersedes all other written or verbal agreements between the Parties
concerning any transaction embodied in this Agreement. No claim of waiver or
modification concerning any provision of this Agreement shall be made against a
Party unless based upon a written instrument signed by such Party.

2

--------------------------------------------------------------------------------



          3.     INCLUSIONS IN PROPERTY.

                 (a)      The Property. The term “Property” shall also include
the following:

                           (1)     all tenements, hereditaments and
appurtenances pertaining to the Real Property;

                           (2)     all mineral, water and irrigation rights of
Seller, if any, running with or otherwise pertaining to the Real Property;

                           (3)     all interest, if any, of Seller in any road
adjoining the Real Property;

                           (4)     all interest, if any, of Seller in any award
made or to be made or settlement in lieu thereof for damage to the Property by
reason of condemnation, eminent domain or exercise of police power;

                           (5)     all of Seller’s interest in the Building, the
Improvements and any other improvements and fixtures on the Real Property;

                           (6)     all of Seller’s interest, if any, in any
equipment, machinery and personal property on or used in connection with the
Real Property (the “Personalty”);

                           (7)     the Lease and security deposit, if any, now
or hereafter due thereunder; and,

                           (8)     all of Seller’s interest, to the extent
transferable, in all permits and licenses (the “Permits”), warranties (the
“Warranties”), contractual rights and intangibles (including rights to the name
of the Improvements as well as all construction contracts, subcontracts,
architectural/engineering plans and/or agreements and similar agreements) with
respect to the design, development, construction, operation, maintenance, repair
and/or improvement of the Property (collectively, the “Contracts”).

                 (b)     The Transfer Documents. All of Seller’s interest, if
any, in the Personalty shall be transferred by that certain bill of sale from
Seller to Buyer, the agreed upon form of which is attached hereto as Exhibit B
(the “Bill of Sale”); the Lease shall be transferred by that certain assignment
and assumption of lease, the agreed upon form of which is attached hereto as
Exhibit C (the “Assignment of Lease”); all of (i) the Required Items (as defined
below), to the extent assignable, and (ii) Seller’s interest, if any, to the
extent transferrable, in the other Permits, Warranties and Contracts shall be
transferred by that certain assignment and assumption agreement, the agreed upon
form of which is attached hereto as Exhibit D (the “Assignment Agreement”); and
the Real Property, the Building and the Improvements shall be transferred and
conveyed by execution and delivery of Seller’s special warranty deed, the agreed
upon form of which is attached hereto as Exhibit E (the “Deed”). The Bill of
Sale, the Assignment of Lease, the Assignment Agreement and the Deed are
hereinafter collectively referred to as the “Transfer

3

--------------------------------------------------------------------------------



Documents”. Notwithstanding the foregoing, in the event transfer of any Warranty
that is not a Required Item requires the approval of the applicable warrantor
and/or satisfaction of any other conditions to such transfer, Seller shall use
commercially reasonable efforts to obtain such approval and satisfy all such
conditions no later than COE (as defined below), including, without limitation,
payment of any fees relating thereto. The roof warranty for the Improvements and
any warranties for Tenant’s Work (as defined in the Lease) that have been
assigned to Seller are collectively referred to as the “Required Items.”

          4.     PURCHASE PRICE. The price to be paid by Buyer to Seller for the
Property is Twelve Million and No/100 DOLLARS ($12,000,000.00) (the “Purchase
Price”), payable as follows:

                 (a)     One Hundred Fifty Thousand and No/100 Dollars
($150,000.00) earnest money (said deposit, together with any and all interest
earned or accrued thereon, the “Earnest Money Deposit”) to be deposited in
escrow with First American Title National Commercial Services, The Esplanade
Commercial Center, 2425 E. Camelback Road, Suite 300, Phoenix, Arizona 85016,
Attention: Brandon Grajewski (“Escrow Agent”) not later than five (5) business
days following the receipt by Escrow Agent of a fully-executed original of this
Agreement (said receipt by Escrow Agent of both a fully-executed original of
this Agreement and the Earnest Money Deposit, the “Opening of Escrow”), which
Earnest Money Deposit is to be held by Escrow Agent until released to Seller or
Buyer as provided herein or paid to Seller at close of escrow (“COE”); and

                 (b)     One Hundred Fifty Thousand and No/100 Dollars
($150,000.00) additional earnest money to be deposited in escrow with Escrow
Agent two (2) business days after the expiration of the Study Period (defined
below). For purposes of this Agreement, the additional earnest money deposit
shall be added to and become a part of the Earnest Money Deposit; and

                 (c)     Eleven Million Seven Hundred Thousand and No/100
Dollars ($11,700,000.00) in additional cash, or other immediately available
funds (as may be increased or decreased by such sums as are required to take
into account any additional deposits, prorations, credits, or other adjustments
required by this Agreement), to be deposited in escrow with Escrow Agent on or
before COE, which sum is to be held by Escrow Agent until cancellation of this
Agreement as provided herein or paid to Seller at COE.

          5.     DISPOSITION OF EARNEST MONEY DEPOSIT. Seller and Buyer hereby
instruct Escrow Agent to place the Earnest Money Deposit in a federally insured
interest-bearing passbook account on behalf of Seller and Buyer. The Earnest
Money Deposit shall be applied as follows:

                 (a)     if Buyer cancels this Agreement as Buyer is so entitled
to do as provided in this Agreement, the Earnest Money Deposit shall be paid
immediately to Buyer;

                 (b)     if the Earnest Money Deposit is forfeited by Buyer
pursuant to this Agreement, such Earnest Money Deposit shall be paid to Seller
as Seller’s agreed and total

4

--------------------------------------------------------------------------------



liquidated damages, it being acknowledged and agreed that it would be difficult
or impossible to determine Seller’s exact damages; and

                 (c)     if escrow closes, the Earnest Money Deposit shall be
credited to Buyer, automatically applied against the Purchase Price and paid to
Seller at COE.

          6.     PRELIMINARY TITLE REPORT AND OBJECTIONS. Within ten (10) days
after the Opening of Escrow, Escrow Agent shall deliver a current Preliminary
Title Report (the “Report”) for a TLTA extended coverage title insurance policy
(the “Owner’s Policy”) on the Property to Buyer and Seller. The Report shall
show the status of title to the Property as of the date of the Report and shall
also describe the requirements of Escrow Agent for the issuance of the Owner’s
Policy as described herein. The cost of the Owner’s Policy shall be paid by the
Seller; provided, however, that any additional costs for an extended coverage
policy, endorsements thereto (excluding, however, those endorsements required to
cure one or more Objectionable Matters (as hereinafter defined) which Seller has
agreed to cure, which endorsements shall be issued at Seller’s sole cost and
expense), and any lender’s title policy shall be paid by Buyer. In addition to
the Report, Escrow Agent shall simultaneously deliver to Buyer legible copies of
all documents identified in Schedule B of the Report. In connection with this
Section 6, if Buyer has not received the Report within ten (10) days after the
Opening of Escrow, Buyer will be deemed to have received the Report on the
eleventh (11th) day after the Opening of Escrow.

          If Buyer is dissatisfied with any exception to title as shown in the
Report and/or any matter disclosed by the Survey (collectively, the
“Objectionable Matters”), then Buyer may either, by giving written notice
thereof to Seller and Escrow Agent on or before expiration of the Study Period
(as defined below), (a) cancel this Agreement, whereupon the Earnest Money
Deposit shall be returned to Buyer together with all documents deposited in
escrow by Buyer, or (b) provisionally accept the title subject to Seller’s
agreement to cause the removal of or otherwise cure the Objectionable Matters.
Seller shall notify Buyer in writing within seven (7) days after receiving
Buyer’s written notice of Objectionable Matters, if Seller does not intend to
remove (or cause the Escrow Agent to endorse over, to Buyer’s satisfaction) or
otherwise cure any such Objectionable Matters. Seller’s lack of response shall
not be a breach of this Agreement, but shall be deemed as Seller’s election not
to remove or otherwise cure the Objectionable Matters prior to COE. If written
notice of dissatisfaction is not timely given by Buyer to Seller pursuant to
this Section 6, then Buyer shall be deemed to have disapproved of the condition
of the title of the Property as shown by the Report, and shall have elected to
terminate this Agreement, whereupon the Earnest Money Deposit shall be returned
to Buyer and all other obligations under this Agreement shall terminate.

          In the event the Report is amended to include new exceptions that are
not set forth in a prior Report, Buyer shall have until the later of (i) the
expiration of the Study Period, or (ii) the date that is five (5) business days
after Buyer’s receipt of the amended Report and copies of the documents
identified in the new exceptions or new requirements, within which to cancel
this Agreement and receive a refund of the Earnest Money Deposit or to
provisionally accept the title subject to Seller’s agreement to cause the
removal of or otherwise cure the Objectionable Matters. Seller shall notify
Buyer in writing within seven (7) days after receiving Buyer’s

5

--------------------------------------------------------------------------------



written notice of disapproval or objection, if Seller does not intend to remove
(or cause the Escrow Agent to endorse over, to Buyer’s satisfaction) or
otherwise cure any such additional Objectionable Matters. Seller’s lack of
response shall be deemed as Seller’s election not to remove or otherwise cure
the Objectionable Matters prior to COE.

          If Seller serves notice to Buyer that Seller does not intend to remove
or otherwise cure the Objectionable Matters before COE, or Seller does not
timely give such notice, Buyer shall, within seven (7) days thereafter, notify
Seller and Escrow Agent in writing of Buyer’s election to either (i) terminate
this Agreement, whereupon the Earnest Money Deposit shall be returned to Buyer
and all other obligations under this Agreement shall terminate, or (ii) waive
such Objectionable Matters and the transaction shall close as scheduled. If
Seller agrees to remove or otherwise cure the Objectionable Matters but fails or
is unable to do so by the scheduled COE date, or if Buyer otherwise receives
notice that Seller has failed or refused to remove or otherwise cure the
Objectionable Matters which Seller has agreed to cure, Buyer shall, within seven
(7) days of either said COE date or its receipt of notice of such failure or
inability, whichever is earlier, notify Seller and Escrow Agent in writing of
Buyer’s election, as its sole and exclusive remedy, to either (i) declare Seller
to be in default under this Agreement and terminate this Agreement, whereupon
the Earnest Money Deposit shall be returned to the Buyer, Seller shall promptly
reimburse Buyer for all reasonable out-of-pocket costs incurred by Buyer from
and after the date that Seller agreed to cure such Objectionable Matters until
the date of Seller’s default, such amount not to exceed the sum of $50,000.00
(provided, however, that the obligation to reimburse Buyer for its out-of-pocket
costs shall only arise upon Seller’s receipt of reasonably satisfactory evidence
of such costs) and all other obligations under this Agreement shall terminate,
or (ii) waive such Objectionable Matters whereupon the transaction shall close
five (5) business days after Buyer notifies Seller of such election. If written
notice of such election is not timely given by Buyer pursuant to the foregoing
sentence, then Buyer shall be deemed to have elected to terminate this Agreement
as set forth in such sentence. The Parties hereby acknowledge and agree that
Buyer’s remedies for a Seller default under this Section 6 shall be governed by
this Section 6 rather than by Section 20(a).

          7.     BUYER’S STUDY PERIOD.

                 (a)     The Study Period. Buyer shall have until 5:00 p.m. CST
on the thirtieth (30th) day after the Effective Date (the “Study Period”), at
Buyer’s sole cost, within which to conduct and approve any investigations,
studies or tests deemed necessary by Buyer, in Buyer’s sole discretion, to
determine the feasibility of acquiring the Property, including, without
limitation, Buyer’s right to: (i) review and approve the Survey (as hereinafter
defined), the Lease, Seller’s operating statements with respect to the Property,
and the Contracts; (ii) meet and confer with Tenant; and, (iii) obtain, review
and approve an environmental study of the Real Property and Building
(collectively, “Buyer’s Diligence”). All such inspections, tests and
examinations are to be conducted in a manner so as not to physically damage the
Property and, in any event, the Property shall be restored by Buyer
substantially to its condition at the time of entry of Buyer at Buyer’s sole
cost. Neither Buyer nor any of its agents or representatives shall conduct any
invasive physical testing, drilling, boring, sampling or removal of, on or
through the surface of the Property (or any part or portion thereof) without
Seller’s prior written consent, which consent shall not be unreasonably
withheld.

6

--------------------------------------------------------------------------------



                 (b)     Right of Entry. Subject to the prior rights of the
Tenant in the Property, Seller hereby grants to Buyer and Buyer’s agents,
employees and contractors the right to enter upon the Property, at any time or
times prior to COE (but during normal business hours), subject to reasonable
advance notice to Seller of not less than 24 hours, to conduct Buyer’s
Diligence. In consideration therefor, Buyer shall and does hereby agree to
release, indemnify, defend and hold Seller, Tenant and all of Seller’s
principals, officers, representatives, employees and agents harmless from and
against any and all claims for expenses, costs, losses, liabilities and/or
damages asserted against Seller, including, but not limited to, court costs and
attorneys’ fees, which may be incurred by Seller as a result of Buyer’s
Diligence, including, but not limited to, holding the Real Property and Seller
harmless and free from any mechanic’s or materialmen’s lien arising out of such
activities; provided, however, Buyer shall have no duty to release, indemnify,
defend or hold harmless Seller, Tenant nor any of Seller’s principals, officers,
representatives, employees or agents with respect to any claim arising out of or
relating to such party’s negligence or intentional acts. Buyer’s indemnity and
hold harmless obligation shall survive cancellation of this Agreement or COE.
Buyer shall obtain and maintain (i) commercial general liability insurance
covering such entries by Buyer, with limits of not less than $1,000,000 per
occurrence and $2,000,000 combined single limit naming Seller as an additional
insured, and (ii) worker’s compensation insurance coverage with limits not less
than required by applicable statutes, and shall provide one or more certificates
evidencing such coverage to Seller prior to Buyer’s entry onto the Property.

          During the performance of any inspections or studies of the Property,
Buyer and its agents and representatives shall use commercially reasonable and
good faith efforts not to (a) unreasonably disturb Tenant or materially
interfere with its use of the Property in accordance with the Lease; (b)
interfere with the operation and maintenance of the Property undertaken in
accordance with the Lease; (c) damage any part of the Property or any personal
property owned or held by Tenant; (d) cause injury or bodily harm to Seller, its
agents, contractors and employees or Tenant; (e) permit any liens to attach to
the Property by reason of the exercise of Buyer’s rights hereunder; or (f)
reveal or disclose any information obtained during the Study Period concerning
the Property to anyone other than as authorized herein.

          If Buyer desires to interview Tenant, Buyer shall notify Seller of
such intent, in writing, prior to the expiration of the Study Period. Upon
receipt of Buyer’s written notice, Seller shall attempt to schedule such
interview with Tenant within a reasonable time thereafter. Seller shall have the
right to have one of its agents or representatives present at any such Tenant
interview; provided, however, in no event shall Seller’s election not to or
failure to have such an agent or representative present at any such Tenant
interview in any way modify, limit, restrict, prohibit or prevent Buyer’s rights
under this Section 7.

                 (c)     Cancellation. Unless Buyer so notifies Seller and
Escrow Agent, in writing, on or before the end of the Study Period of Buyer’s
acceptance of Buyer’s Diligence and waiver of the contingencies as set forth in
this Section 7, this Agreement shall be canceled and the Earnest Money Deposit
shall be returned immediately to Buyer and, except as otherwise provided in this
Agreement, neither of the Parties shall have any further liability or obligation
under this Agreement, except those obligations which expressly survive the
cancellation of this

7

--------------------------------------------------------------------------------



Agreement. If Buyer does not terminate this Agreement pursuant to this Section
7(c), the Earnest Money Deposit shall be non-refundable to Buyer in all
respects, except as otherwise expressly provided in this Agreement.

                 (d)     Tenant Right of First Refusal or Right of First Offer.
Notwithstanding the fact that the Lease may contain a tenant right of first
refusal or right of first offer (either such right, a “ROFR”), Buyer hereby
agrees that the Study Period shall commence and run as set forth in Section 7(a)
above, and commencement thereof shall not be tolled pending receipt of a written
waiver of such ROFR by Tenant; provided, however, that in return therefor,
Seller hereby agrees that, in the event Tenant does give notice of its intent to
exercise the ROFR or does actually exercise the ROFR, Seller shall promptly
reimburse to Buyer all reasonable out-of-pocket and third-party property
diligence expenses incurred by Buyer, including, without limitation, reasonable
attorneys’ fees and costs, such amount not to exceed the sum of $50,000.00
(provided, however, that the obligation to reimburse Buyer for its out-of-pocket
costs shall only arise upon Seller’s receipt of reasonably satisfactory evidence
of such costs).

          8.     DELIVERY OF SELLER’S DILIGENCE MATERIALS. Seller agrees to
deliver to Buyer, on or prior to the Effective Date, all information in Seller’s
possession or control relating to the leasing, operating, maintenance,
construction (including the Certificate of Occupancy for the Property), repair,
zoning (including any zoning verification letters), platting, engineering, soil
tests, water tests, environmental tests, market studies, master planning,
architectural drawings and like matters regarding the Property and/or the Tenant
(collectively, “Seller’s Diligence Materials”), all at no cost to Buyer. The
foregoing deliveries shall include, but not be limited to, copies of all: (i)
books of account and records for the Property for the last twenty-four (24)
months (including year-end Tenant CAM expense reconciliations); (ii) the Lease,
including all amendments thereto, guaranties thereof and assignments thereof
and, to the extent the landlord is obligated to deliver such a policy to Tenant
under the Lease, a copy of the leasehold title insurance policy; (iii) a
detailed listing of all capital expenditures on the Property for the last
thirty-six (36) months; (iv) the maintenance history of the Property for the
last twenty-four (24) months; (v) current maintenance, management, and listing
contracts for the Property including any amendments thereto; (vi) all claims or
suits by Tenant or third parties involving the Property or the Lease or any
Contracts (whether or not covered by insurance); (vii) a list of all claims or
suits by or against Seller regarding the Property for the last thirty-six (36)
months; (viii) the site plan with respect to, and Seller’s most recent survey
of, the Property; (ix) copies of all Contracts, Warranties and Permits; and (x)
any other documents or other information in the possession of Seller or its
agents pertaining to the Property that would reasonably be considered by an
experienced purchaser to be material to that purchaser’s decision to acquire the
Property. Should Seller receive new or updated information regarding any of the
matters set forth in this Section 8 after the Effective Date and prior to COE,
Seller will immediately notify Buyer of such fact and will promptly deliver
complete copies thereof to Buyer.

          Seller makes no representations or warranties of any kind regarding
the accuracy, thoroughness or completeness of or conclusions drawn in the
information contained in the Seller’s Diligence Materials; provided, however,
that Seller does hereby represent and warrant to Buyer that it has no actual
knowledge of any inaccuracy therein or incompleteness thereof.

8

--------------------------------------------------------------------------------



Buyer agrees and acknowledges that any and all of Seller’s Diligence Materials
will be made available or delivered to Buyer solely to assist Buyer in
determining the feasibility of purchasing the Property. Buyer agrees not to
disclose Seller’s Diligence Materials, or any of the provisions, terms or
conditions thereof, to any party other than Buyer and Buyer’s agents,
principals, officers, employees, lenders, consultants and attorneys that are
responsible for determining the feasibility of Buyer’s acquisition of the
Property, financing of any portion of the Purchase Price and for preparation and
revision of documents to consummate the closing hereof. If this Agreement is
terminated, Buyer shall certify to Seller that Buyer has destroyed Seller’s
Diligence Materials; provided, however, Buyer (x) will be entitled to retain one
copy of Seller’s Diligence Materials for compliance purposes or for the purposes
of defending or maintaining litigation or threatened litigation, and (y) will
not be obligated to erase Seller’s Diligence Materials that is contained in an
archived computer system made in accordance with its security and/or disaster
recovery procedures.

           9.     THE SURVEY. Promptly after the Opening of Escrow, Buyer, at
Buyer’s cost, shall cause a surveyor licensed in the State of Texas to complete
and deliver to Escrow Agent and Buyer a current, certified ALTA As-Built survey
of the Real Property, Building and Improvements (the “Survey”), whereupon the
legal description in the Survey shall control over the description in Exhibit A
attached hereto to the extent they may be inconsistent. The Survey shall set
forth the legal description and boundaries of the Property and all easements,
encroachments and improvements thereon. The Survey shall be certified to Buyer,
Seller and the title company issuing the Owner’s Policy.

          10.    IRS SECTION 1445. Seller shall furnish to Buyer in escrow by
COE a sworn affidavit (the “Non-Foreign Affidavit”) stating under penalty of
perjury that Seller is not a “foreign person” as such term is defined in Section
1445(f)(3) of the Internal Revenue Code of 1986, as amended (the “Tax Code”). If
Seller does not timely furnish the Non-Foreign Affidavit, Buyer may withhold (or
direct Escrow Agent to withhold) from the Purchase Price an amount equal to the
amount required to be so withheld pursuant to Section 1445(a) of the Tax Code,
and such withheld funds shall be deposited with the Internal Revenue Service as
required by such Section 1445(a) and the regulations promulgated thereunder. The
amount withheld, if any, shall nevertheless be deemed to be part of the Purchase
Price paid to Seller.

          11.    DELIVERY OF POSSESSION. Seller shall deliver possession of the
Property to Buyer at COE subject only to the rights of Tenant under the Lease as
approved by Buyer as part of Buyer’s Diligence.

          12.    BUYER’S CONDITIONS PRECEDENT. In addition to all other
conditions precedent set forth in this Agreement, Buyer’s obligations to perform
under this Agreement and to close escrow are expressly subject to the following:

                  (a)     the delivery by Seller to Escrow Agent, for delivery
to Buyer at COE, of the executed original Transfer Documents;

9

--------------------------------------------------------------------------------



                 (b)     the issuance of the Owner’s Policy (or a written
commitment therefor) subject only to those matters approved or deemed approved
by Buyer pursuant to this Agreement;

                 (c)     the delivery by Seller to Buyer at COE of all security
deposits and pre-paid/abated rents under the Lease, if any, in the form of a
credit in favor of Buyer against the Purchase Price;

                 (d)     the deposit by Seller with Buyer not later than five
(5) days prior to COE of (i) an original estoppel certificate, in a form
reasonably acceptable to Buyer (v) dated not more than thirty (30) days prior to
COE, (w) executed by Tenant and naming Buyer (or its designee) and any lender of
which Buyer provides written notice to Seller pursuant to the notice provisions
hereof prior to the end of the Study Period (“Lender”) as addressees, (x)
verifying the basic facts of the Lease (term, rental, expiration date, options,
if any exist), (y) confirming that there are no defaults by the landlord under
the Lease and that no percentage rents or impounds are paid pursuant to the
Lease (or specifying the amount(s) thereof), and (z) if Tenant’s obligations
under the Lease have been guaranteed by another person or entity, also cover
such guaranty and also be signed by such guarantor(s), (ii) a subordination,
non-disturbance and attornment agreement executed by Tenant, in form and
substance reasonably acceptable to Tenant, for the benefit of Lender, and (iii)
an original estoppel certificate executed by all other parties to any applicable
reciprocal easement agreement or declaration of covenants, conditions and/or
restrictions (the “REA’s”) and addressed or certified to Buyer and Lender
stating that such instrument is in full force and effect and is not modified
(except as disclosed in such estoppel certificate) and, to the best knowledge of
the party giving the estoppel, the other party or parties thereto is/are not in
default under the applicable instrument and all amounts, if any, owing under the
applicable agreement have been paid in full;

                 (e)     if applicable, the deposit with Escrow Agent and Buyer
prior to the expiration of the Study Period of an executed waiver by Tenant of
any right of first refusal under the Lease;

                 (f)      the deposit with Escrow Agent of an executed affidavit
of Seller or, if Seller is a single-asset entity, of Seller’s principals or
parent entity, and such other documentation as may be reasonably required by
Escrow Agent to allow for the deletion of the mechanics’ lien exception from the
Owner’s Policy;

                 (g)     the delivery by Seller to Buyer of the final
Certificate of Occupancy for the Improvements;

                 (h)     the deposit with Escrow Agent of a letter from Seller
to Tenant requesting that future rent under the Lease be paid to Buyer;

                 (i)      reserved;

                 (j)      there has been no “Insolvency Event” with respect to
the Tenant. As used in this subsection (j), an “Insolvency Event” shall have
occurred if the Tenant becomes insolvent within the meaning of the United States
Bankruptcy Code, 11 U.S.C. Sec. 101 et seq., as amended

10

--------------------------------------------------------------------------------



(the “Bankruptcy Code”), files or notifies Seller or any affiliate of Seller
that it intends to file a petition under the Bankruptcy Code, initiates a
proceeding under any similar law or statute relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts (collectively, hereinafter, an
“Action”), becomes the subject of either a petition under the Bankruptcy Code or
an Action, or is not generally paying its debts as the same become due;

                 (k)      reserved;

                 (l)       delivery to Buyer of the original, fully-executed
Lease, and a copy of all guaranties thereof, all exhibits, amendments and other
modifications thereto, and, if Seller is not the original landlord under the
Lease, all assignments necessary to establish that Seller is the
successor-in-interest to the landlord’s rights under the Lease; and

                 (m)     delivery to Buyer of originals of the Contracts,
Warranties and Permits, if any, in the possession of Seller or Seller’s agents,
including, without limitation, any warranties covering the roof or any other
part of the Improvements, and any correspondence with respect thereto, together
with such non-proprietary leasing and property manuals, files and records which
are material in connection with the continued operation, leasing and maintenance
of the Property.

If the foregoing conditions have not been satisfied by the specified date or COE
as the case may be, then Buyer shall have the right, at Buyer’s sole option, by
giving written notice to Seller and Escrow Agent, to (i) cancel this Agreement,
whereupon the Earnest Money Deposit shall be paid immediately by Escrow Agent to
Buyer and, except as otherwise provided in this Agreement, neither of the
Parties shall have any further liability or obligation under this Agreement, or
(ii) extend such specified date or COE, as applicable, for such amount of time
as Buyer deems reasonably necessary to allow Seller to satisfy such conditions;
provided however, unless otherwise agreed by the Parties, this Agreement shall
be deemed cancelled as provided in (i) above if the foregoing conditions have
not been satisfied on or before twenty (20) days after the initially scheduled
COE.

          13.    SELLER’S REPRESENTATIONS WARRANTIES AND COVENANTS.

                  (a)     Seller hereby represents and warrants to Buyer as of
the Effective Date and again as of COE that:

                           (i)     to Seller’s knowledge, there are no
unrecorded leases (other than the Lease), liens or encumbrances which may affect
title to the Property; any existing financing secured by the Property or any
part thereof shall be satisfied and discharged in full at or prior to COE and
any liens or encumbrances relating thereto shall be terminated and released of
record at or prior to COE;

                           (ii)     Seller has not received any written notice
of any violation with regard to any applicable regulation, ordinance,
requirement, covenant, condition or restriction relating to the present use or
occupancy of the Property by any person, authority or agency having
jurisdiction;

11

--------------------------------------------------------------------------------



                         (iii)     Seller has not received any written notice of
any intended public improvements which will or could result in any charges being
assessed against the Property which will result in a lien upon the Property;

                         (iv)     Seller has not received any written notice of
any impending or contemplated condemnation or taking by inverse condemnation of
the Property, or any portion thereof, by any governmental authorities;

                         (v)      there are no suits or claims pending or to
Seller’s knowledge, threatened with respect to or in any manner affecting the
Property or the Tenant, nor does Seller know of any circumstances which should
or could reasonably form the basis for any such suits or claims which have not
been disclosed in writing to Buyer by Seller;

                         (vi)     Seller has not entered into and, to Seller’s
knowledge, there is not existing any other agreement, written or oral, under
which Seller is or could become obligated to sell the Property, or any portion
thereof, to a third party, except as may be disclosed in the Report;

                         (vii)    Seller has not taken any action before any
governmental authority having jurisdiction thereover, the object of which would
be to change the present zoning of or other land-use limitations, upon the
Property, or any portion thereof, or its potential use, and, to Seller’s
knowledge, there are no pending proceedings, the object of which would be to
change the present zoning or other land-use limitations;

                         (viii)   this transaction will not in any way violate
any other agreements to which Seller is a party;

                         (ix)     Seller has full power and authority to
execute, deliver and perform under this Agreement as well as under the Transfer
Documents;

                         (x)       no default of Seller exists under the Lease;
Seller has sent no written notice of default to Tenant and, to Seller’s
knowledge, no default of Tenant exists under the Lease; Seller has not received
any notice or correspondence from Tenant or Tenant’s agents indicating Tenant’s
desire, willingness or intent to amend, modify, assign or terminate the Lease
nor any notice or correspondence requesting the consent of Seller to any of the
foregoing;

                         (xi)     Tenant is not entitled to any free rent
periods or rental abatements, concessions or other inducements for any period
subsequent to COE, except as expressly set forth in the Lease;

                         (xii)    to the extent Seller is the original landlord
under the Lease, the Lease was negotiated in an arms-length transaction;

                         (xiii)   all amounts due and payable by Seller under
the Contracts and the REA’s have been paid in full and no default of Seller
exists under any of the Contracts or any of

12

--------------------------------------------------------------------------------



the REA’s and, to Seller’s knowledge, no default of any other party exists under
any of the Contracts or any of the REA’s;

                         (xiv)     no consent of any third party is required in
order for Seller to enter into this Agreement and perform Seller’s obligations
hereunder;

                         (xv)      except as set forth in Seller’s Diligence
Materials, Seller has no actual knowledge that there exists or has existed, and
Seller itself has not caused any generation, production, location,
transportation, storage, treatment, discharge, disposal, release or threatened
release upon, under or about the Property of any Hazardous Materials. “Hazardous
Materials” shall mean any flammables, explosives, radioactive materials,
hazardous wastes, hazardous and toxic substances or related materials, asbestos
or any material containing asbestos (including, without limitation, vinyl
asbestos tile), or any other substance or material, defined as a “hazardous
substance” by any federal, state, or local environmental law, ordinance, rule or
regulation including, without limitation, the Federal Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended, the
Federal Hazardous Materials Transportation Act, as amended, the Federal Resource
Conservation and Recovery Act, as amended, and the rules and regulations adopted
and promulgated pursuant to each of the foregoing;

                         (xvi)     except as set forth in Seller’s Diligence
Materials, to Seller’s actual knowledge, there is not now, nor has there ever
been, on or in the Property underground storage tanks, any asbestos-containing
materials or any polychlorinated biphenyls, including those used in hydraulic
oils, electric transformers, or other equipment;

                         (xvii)    Seller has not received any written notice of
proceedings pending for the increase of the assessed valuation of the Real
Property;

                         (xviii)   the execution, delivery and performance of
this Agreement and the Transfer Documents have not and will not constitute a
breach or default under any other agreement, law or court order under which
Seller is a party or may be bound; and

                         (xix)     Seller has not withheld any information
within its possession or of which it is actually aware regarding the Property or
any part thereof that would reasonably be considered by an experienced purchaser
to be material to that purchaser’s decision to acquire the Property.

                 (b)    Further, Seller hereby covenants to Buyer as of the
Effective Date that:

                         (i)         Seller will not enter into nor execute any
agreement, written or oral, under which Seller is or could become obligated to
sell the Property, or any portion thereof, to a third party, without Buyer’s
prior written consent;

                         (ii)        Seller will not, without the prior written
consent of Buyer, take any action before any governmental authority having
jurisdiction thereover, the object of which

13

--------------------------------------------------------------------------------



would be to change the present zoning of or other land-use limitations, upon the
Property, or any portion thereof, or its potential use;

                         (iii)     except for any item to be prorated at COE in
accordance with this Agreement or the sole responsibility of Tenant under the
Lease, all bills or other charges, costs or expenses arising out of or in
connection with or resulting from Seller’s use, ownership, or operation of the
Property up to COE shall be paid in full by Seller;

                         (iv)     all general real estate taxes, assessments and
personal property taxes that have become due with respect to the Property
(except for those that will be prorated at COE or the sole responsibility of
Tenant under the Lease) have been paid or will be so paid by Seller prior to
COE;

                         (v)      between the Effective Date and COE or any
earlier termination of this Agreement, Seller shall not execute or enter into
any lease with respect to the Property or any part thereof, or terminate, amend,
modify, extend or waive any rights under the Lease without Buyer’s prior written
consent, which consent may be withheld at Buyer’s sole discretion;

                         (vi)     between the Effective Date and COE or any
earlier termination of this Agreement, Seller shall, at its sole cost:

                                   (1)     continue to operate the Property as
heretofore operated by Seller subject to Buyer’s rights under this Agreement to
direct specific activities of Seller;

                                   (2)     maintain or cause Tenant to maintain
the Property in its current condition and perform required and routine
maintenance and make replacements of each part of the Property that is tangible
property (whether real or personal) and perform repairs or make replacements to
any broken, defective or malfunctioning portion the Property that is tangible
property (whether real or personal) as the relevant conditions require;

                                   (3)     pay or cause Tenant to pay (as
applicable) prior to COE, except as permitted under the Lease, all sums due for
work, materials or services furnished or otherwise incurred in the ownership,
use or operation of the Property up to COE;

                                   (4)     comply or cause Tenant to comply with
all governmental requirements applicable to the Property;

                                   (5)     except as required by a governmental
agency or tenant alterations permitted under the Lease, not place or permit to
be placed on any portion of the Property any new improvements of any kind or
remove or permit any improvements to be removed from the Property without the
prior written consent of Buyer;

                                   (6)     without Buyer’s prior written
consent, Seller shall not, by voluntary or intentional act or omission to act,
further cause or create any easement, encumbrance, or mechanic’s or
materialmen’s liens, and/or similar liens or encumbrances to

14

--------------------------------------------------------------------------------



arise or to be imposed upon the Premises or any portion thereof that affects
title thereto, or to allow any amendment or modification to any existing
easements or encumbrances; and

                                     (7)     cause Tenant to comply in all
material respects with the terms, covenants and conditions of the Lease;

                         (vii)     Seller shall and hereby does assign to Buyer,
effective as of COE, all claims, counterclaims, defenses, or actions, whether at
common law, or pursuant to any other applicable federal or state or other laws
which Seller may have against any third parties relating to the existence of any
Hazardous Materials in, at, on, under or about the Property (including Hazardous
Materials released on the Property prior to COE and continuing in existence on
the Property at COE);

                         (viii)    Seller shall not, without the prior written
consent of Buyer, provide a copy of, nor disclose any of the terms of, this
Agreement to any appraiser, and Seller shall instruct Broker that it may not
provide a copy of nor disclose any of the terms of this Agreement to any
appraiser without the prior written consent of Buyer; and

                         (ix)      should Seller receive notice or knowledge of
any information regarding any of the matters set forth in this Section 13 after
the Effective Date and prior to COE, Seller will immediately notify Buyer of the
same in writing.

               All representations and warranties made in this Agreement by
Seller shall survive the execution and delivery of this Agreement and COE for a
period of one (1) year. Seller shall and does hereby indemnify against and hold
Buyer harmless from any loss, damage, liability and expense, together with all
court costs and attorneys’ fees which Buyer may incur, by reason of any material
misrepresentation by Seller or any breach of any of Seller’s warranties or
covenants. Seller’s indemnity and hold harmless obligations shall survive COE as
provided in this paragraph. Any claim for a breach of Seller’s representations
and warranties must be made in writing within one (1) year following COE, and,
if not resolved within thirty (30) days following such claim, a claim must be
brought in a court of competent jurisdiction within one (1) year and thirty (30)
days following COE. Notwithstanding anything contained herein to the contrary,
at any time prior to COE, if, to Buyer’s knowledge, any representation or
warranty made by Seller is not accurate in any fashion, then Buyer shall bring
such matter to the attention of Seller promptly upon discovery. If Buyer
consummates the transactions contemplated by this Agreement notwithstanding such
knowledge, Buyer shall be barred from asserting a claim after COE that such
matter constituted a breach of a representation, warranty or covenant of Seller.
As used in this Agreement, the phrase “Buyer’s knowledge” or words of similar
import shall mean the actual knowledge of Brian Garrigan.

          As used in this Agreement, the phrase “to Seller’s knowledge” or words
of similar import shall mean the actual knowledge of (a) Ron Lindsey as Managing
Vice President of Development of AmREIT, and (b) Charles Scoville as Senior Vice
President and Director of Operations for AmREIT. Seller hereby represents that
foregoing persons are the individuals most familiar with the Property, its
operations and its condition and have the most

15

--------------------------------------------------------------------------------



comprehensive knowledge regarding the representations and warranties set forth
in this Section 13.

                    (c)     DISCLAIMER OF REPRESENTATIONS AND WARRANTIES BY
SELLER. NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, EXCEPT FOR
THE REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH IN THIS AGREEMENT AND/OR
IN THE TRANSFER DOCUMENTS (COLLECTIVELY, THE “SELLER WARRANTIES”) IT IS
UNDERSTOOD AND AGREED THAT SELLER HAS NOT MADE AND IS NOT NOW MAKING, AND SELLER
SPECIFICALLY DISCLAIMS AND BUYER WAIVES, ANY WARRANTIES, REPRESENTATIONS, OR
GUARANTIES OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST,
PRESENT, OR FUTURE, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO,
WARRANTIES, REPRESENTATIONS OR GUARANTIES AS TO (I) MATTERS OF TITLE (OTHER THAN
SELLER’S WARRANTY OF TITLE SET FORTH IN THE WARRANTY DEED TO BE DELIVERED AT
CLOSING); (II) ENVIRONMENTAL MATTERS RELATING TO THE PROPERTY OR ANY PORTION
THEREOF; (III) GEOLOGICAL CONDITIONS, INCLUDING, WITHOUT LIMITATION, SUBSIDENCE,
SUBSURFACE CONDITIONS, WATER TABLE, UNDERGROUND WATER RESERVOIRS, LIMITATIONS
REGARDING THE WITHDRAWAL OF WATER AND EARTHQUAKE FAULTS AND THE RESULTING DAMAGE
OF PAST AND/OR FUTURE EARTHQUAKES; (IV) WHETHER AND THE EXTENT TO WHICH, THE
PROPERTY OR ANY PORTION THEREOF IS AFFECTED BY ANY STREAM (SURFACE OR
UNDERGROUND), BODY OF WATER, FLOOD PRONE AREA, FLOOD PLAIN, FLOODWAY OR SPECIAL
FLOOD HAZARD; (V) DRAINAGE; (VI) SOIL CONDITIONS, INCLUDING THE EXISTENCE OF
INSTABILITY, PAST SOIL REPAIRS, SOIL ADDITIONS OR CONDITIONS OF SOIL FILL, OR
SUSCEPTIBILITY TO LANDSLIDES, OR THE SUFFICIENCY OF ANY UNDERSHORING; (VII)
ZONING TO WHICH THE PROPERTY OR ANY PORTION THEREOF MAY BE SUBJECT; (VIII) THE
AVAILABILITY OF ANY UTILITIES TO THE PROPERTY OR ANY PORTION THEREOF, INCLUDING,
WITHOUT LIMITATION, WATER, SEWAGE, GAS AND ELECTRIC; (IX) USAGES OF ADJOINING
PROPERTY; (X) ACCESS TO THE PROPERTY OR ANY PORTION THEREOF; (XI) THE VALUE,
COMPLIANCE WITH THE PLANS AND SPECIFICATIONS, SIZE, LOCATION, AGE, USE, DESIGN,
QUALITY, DESCRIPTION, SUITABILITY, STRUCTURAL INTEGRITY, OPERATION, TITLE TO, OR
PHYSICAL OR FINANCIAL CONDITION OF THE PROPERTY OR ANY PORTION THEREOF, OR ANY
INCOME, EXPENSES, CHARGES, LIENS, ENCUMBRANCES, RIGHTS, OR CLAIMS ON OR
AFFECTING OR PERTAINING TO THE PROPERTY OR ANY PART THEREOF; (XII) THE PRESENCE
OF HAZARDOUS SUBSTANCES IN, ON, UNDER, OR IN THE VICINITY OF THE PROPERTY;
(XIII) THE CONDITION OR USE OF THE PROPERTY OR COMPLIANCE OF THE PROPERTY WITH
ANY OR ALL PAST, PRESENT OR FUTURE FEDERAL, STATE OR LOCAL ORDINANCES, RULES,
REGULATIONS, OR LAWS, BUILDING FIRE OR ZONING ORDINANCES, CODES OR OTHER SIMILAR
LAWS; (XIV) THE EXISTENCE OR NON-EXISTENCE OF UNDERGROUND STORAGE TANKS; (XV)
ANY OTHER MATTER AFFECTING THE STABILITY OR INTEGRITY OF THE PROPERTY; (XVI) THE
POTENTIAL FOR FURTHER DEVELOPMENT OF THE PROPERTY; (XVII) THE EXISTENCE OF
VESTED LAND USE, ZONING OR BUILDING

16

--------------------------------------------------------------------------------



ENTITLEMENTS AFFECTING THE PROPERTY; (XVIII) THE MERCHANTABILITY OF THE PROPERTY
OR FITNESS OF THE PROPERTY FOR ANY PARTICULAR PURPOSE (BUYER AFFIRMING THAT
BUYER HAS NOT RELIED ON SELLER’S SKILL OR JUDGMENT TO SELECT OR FURNISH THE
PROPERTY FOR ANY PARTICULAR PURPOSE, AND THAT SELLER MAKES NO WARRANTY THAT THE
PROPERTY IS FIT FOR ANY PARTICULAR PURPOSE); OR (XIX) TAX CONSEQUENCES
(INCLUDING, BUT NOT LIMITED TO, THE AMOUNT, USE OR PROVISIONS RELATING TO ANY
TAX CREDITS).

                    (d)     SALE “AS IS”. EXCEPT FOR THE SELLER WARRANTIES,
BUYER HAS NOT RELIED UPON AND WILL NOT RELY UPON, EITHER DIRECTLY OR INDIRECTLY,
ANY REPRESENTATION OR WARRANTY OF SELLER OR ANY OF ITS AGENTS AND ACKNOWLEDGES
THAT NO SUCH REPRESENTATIONS HAVE BEEN MADE. BUYER REPRESENTS THAT IT IS A
KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED BUYER OF REAL ESTATE AND, WITH THE
EXCEPTION OF ITS RELIANCE ON THE SELLER WARRANTIES, THAT IT IS RELYING SOLELY ON
ITS OWN EXPERTISE AND THAT OF BUYER’S CONSULTANTS IN PURCHASING THE PROPERTY.
BUYER WILL CONDUCT SUCH INSPECTIONS AND INVESTIGATIONS OF THE PROPERTY AS BUYER
DEEMS NECESSARY, INCLUDING, BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL
CONDITIONS THEREOF, AND, IN ADDITION TO THE SELLER WARRANTIES, SHALL RELY UPON
SAME. UPON CLOSING, BUYER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING,
BUT NOT LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE
BEEN REVEALED BY BUYER’S INSPECTIONS AND INVESTIGATIONS AND, EXCEPT TO THE
EXTENT THAT IT CONSTITUTES A BREACH OF ONE OR MORE OF THE SELLER WARRANTIES,
HEREBY WAIVES ANY CLAIM BUYER MAY HAVE, NOW OR IN THE FUTURE, IN CONNECTION WITH
ANY SUCH ADVERSE MATTERS, INCLUDING, WITHOUT LIMITATION, ANY RIGHT OF
CONTRIBUTION. BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING, SELLER SHALL SELL
AND CONVEY TO BUYER AND BUYER SHALL ACCEPT, SUBJECT TO THE SELLER WARRANTIES AND
THE SURVIVAL THEREOF, THE PROPERTY “AS IS, WHERE IS,” WITH ALL FAULTS. BUYER
FURTHER ACKNOWLEDGES AND AGREES THAT THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR
REPRESENTATIONS, COLLATERAL TO OR AFFECTING THE PROPERTY BY SELLER, ANY AGENT OF
SELLER OR ANY THIRD PARTY. THE TERMS AND CONDITIONS OF THIS PARAGRAPH SHALL
EXPRESSLY SURVIVE THE CLOSING AND SHALL NOT MERGE WITH THE PROVISIONS OF ANY
TRANSFER DOCUMENTS. EXCEPT FOR THE SELLER WARRANTIES, SELLER IS NOT LIABLE OR
BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS, OR
INFORMATION PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL ESTATE BROKER,
AGENT, EMPLOYEE, SERVANT, OR OTHER PERSON. BUYER ACKNOWLEDGES THAT THE PURCHASE
PRICE REFLECTS THE “AS IS” NATURE OF THIS SALE AND ANY FAULTS, LIABILITIES,
DEFECTS OR OTHER ADVERSE MATTERS THAT MAY BE ASSOCIATED WITH THE PROPERTY. BUYER
HAS FULLY REVIEWED THE DISCLAIMERS, ASSUMPTIONS AND WAIVERS SET FORTH IN THIS
AGREEMENT WITH ITS COUNSEL AND UNDERSTANDS THE

17

--------------------------------------------------------------------------------



SIGNIFICANCE AND EFFECT THEREOF. BUYER FURTHER ACKNOWLEDGES AND AGREES THAT THE
PROVISIONS OF THIS PARAGRAPH (13)(d) AND PARAGRAPH 13(c) ABOVE ARE AN INTEGRAL
PART OF THIS AGREEMENT AND THAT SELLER WOULD NOT HAVE AGREED TO SELL THE
PROPERTY TO BUYER FOR THE PURCHASE PRICE WITHOUT SUCH PROVISIONS.

          14.      BUYER’S REPRESENTATIONS WARRANTIES AND COVENANTS.

                     (a)     Buyer hereby represents and warrants to Seller as
of the Effective Date and again as of COE that:

                              (i)     Buyer has full power and authority to
execute, deliver and perform under this Agreement as well as under the Transfer
Documents;

                              (ii)     there are no actions or proceedings
pending or to Buyer’s knowledge, threatened against Buyer which may in any
manner whatsoever affect the validity or enforceability of this Agreement or any
of the documents, the agreed upon forms of which are attached hereto as
Exhibits; and

                              (iii)     the execution, delivery and performance
of this Agreement and the Transfer Documents have not and will not constitute a
breach or default under any other agreement, law or court order under which
Buyer is a party or may be bound.

                     (b)     Further, Buyer hereby covenants to Seller as of the
Effective Date that:

                              (i)     should Buyer receive notice or knowledge
of any information regarding any of the matters set forth in this Section 14
after the Effective Date and prior to COE, Buyer will promptly notify Seller of
the same in writing.

                     All representations and warranties made in this Agreement
by Buyer shall survive the execution and delivery of this Agreement and COE for
a period of one (1) year. Buyer shall and does hereby indemnify against and hold
Seller harmless from any loss, damage, liability and expense, together with all
court costs and attorneys’ fees, if awarded by a court of law, which Seller may
incur, by reason of any misrepresentation by Buyer or any breach of any of
Buyer’s warranties or covenants. Buyer’s indemnity and hold harmless obligations
shall survive COE COE as provided in this paragraph. Any claim for a breach of
Buyer’s representations and warranties must be made in writing within one (1)
year following COE, and, if not resolved within thirty (30) days following such
claim, a claim must be brought in a court of competent jurisdiction within one
(1) year and thirty (30) days following COE.

          15.      RENTS AND DEPOSITS. Seller and Buyer agree that, in addition
to all other conditions and covenants contained herein, Seller shall deliver to
Buyer and Escrow Agent not later than the day immediately prior to COE
information, certified by Seller to be true and accurate as of the date thereof
and as of the date of COE, with respect to (i) the amount of Tenant’s security
deposit under the Lease, if any, and (ii) prepaid and/or abated rents,
including, without limitation, the amount thereof and the date to which such
rents have been paid.

18

--------------------------------------------------------------------------------



          16.          BROKER’S COMMISSION. Concerning any brokerage commission,
the Parties agree as follows:

                         (a)          the Parties warrant to one another that
they have not dealt with any finder, broker or realtor in connection with this
Agreement except Marcus & Millichap (Alvin Mansour) (“Broker”);

                         (b)          if any person shall assert a claim to a
finder’s fee or brokerage commission on account of alleged employment as a
finder or broker in connection with this Agreement (including Broker), the Party
under whom the finder or broker is claiming shall indemnify and hold the other
Party harmless from and against any such claim and all costs, expenses and
liabilities incurred in connection with such claim or any action or proceeding
brought on such claim, including, but not limited to, counsel and witness fees
and court costs in defending against such claim. The provisions of this
subsection shall survive cancellation of this Agreement or COE; and

                         (c)           Seller shall be responsible for payment
of a commission to Broker pursuant to a separate written agreement between
Seller and Broker, which commission shall be paid at COE.

          17.          CLOSE OF ESCROW. COE shall be on or before 3:00 p.m. CST
on July 1, 2013 or such earlier date as Buyer may choose by giving not less than
five (5) days prior written notice to Seller and Escrow Agent (the “Closing
Date”). Buyer may extend the Closing Date for up to an additional fifteen (15)
days upon delivery of written notice to extend the Closing Date to Escrow Agent
prior to the original Closing Date.

          18.          ASSIGNMENT. This Agreement may not be assigned by Seller
without the prior written consent of Buyer which consent shall not be
unreasonably withheld. Buyer may assign its rights under this Agreement to an
affiliate of Buyer without seeking or obtaining Seller’s consent. Such
assignment shall not become effective until the assignee executes an instrument
whereby such assignee expressly assumes all unperformed obligations of Buyer
under this Agreement. Buyer may also designate someone other than Buyer, as
grantee under the Transfer Documents, by providing written notice of such
designation at least five (5) days’ prior to COE and obtaining Seller’s prior
written consent if such grantee is not an affiliate of Buyer. Such assignment
shall not become effective until the assignee executes an instrument whereby
such assignee expressly assumes all unperformed obligations of Buyer under this
Agreement. No assignment shall release or otherwise relieve Buyer from any
obligations hereunder; provided, however, with respect to any assignment, if COE
occurs the assigning party (but not the assignee) shall be relieved of all its
obligations arising under this Agreement before, on and after COE.

          19.          RISK OF LOSS. Seller shall bear all risk of loss
resulting from or related to damage of or to the Property or any part thereof
which may occur prior to COE. Seller shall also bear all risk of loss resulting
from or related to a taking or condemnation of the Property or any part thereof
with respect to which written notice of a proposed condemnation or taking is

19

--------------------------------------------------------------------------------



received, a condemnation proceeding is commenced, a condemnation proceeding is
concluded or all or any part of the Property is conveyed in lieu of condemnation
prior to COE (any such damage, taking or condemnation event a “Risk of Loss
Event”). In the event of any Risk of Loss Event prior to COE which is “Material”
(as defined below), Buyer may, at Buyer’s sole option, by written notice to
Seller and Escrow Agent, cancel this Agreement whereupon the Earnest Money
Deposit shall be paid immediately by Escrow Agent to Buyer and, except as
otherwise provided in this Agreement, neither of the Parties shall have any
further liability or obligation hereunder. In the alternative, Buyer may attempt
to negotiate an appropriate downward adjustment of the Purchase Price. If Seller
and Buyer cannot agree upon such a downward adjustment within a reasonable
period (not to exceed ten (10) days from the date Buyer receives notice of the
loss) Buyer may cancel this Agreement as provided above. In the event of any
Risk of Loss Event which does not result in a termination of this Agreement,
Seller shall at COE and as a condition precedent thereto, pay Buyer or credit
Buyer against the Purchase Price the amount of any insurance or condemnation
proceeds, or assign to Buyer, as of COE and in a form acceptable to Buyer, all
rights or claims for relief to the same, and credit to Buyer an amount equal to
the deductible (if any) under the insurance policy.

          As used herein, the term “Material” shall mean (i) with respect to a
Risk of Loss Event related to casualty, such Risk of Loss Event results in (a)
Tenant having a right of termination under the Lease and the Tenant does not
waive such right of termination in writing prior to the date that is ten (10)
days from the date that Buyer receives notice of the Risk of Loss Event, (b)
Tenant having the right to permanently or temporarily abate or offset its rent
under the Lease, (c) damage to the Property the cost of which to repair is
reasonably estimated to exceed $100,000, or (d) damage to the Property that is
not fully covered by insurance (unless Seller agrees in writing to contribute,
as a credit to Buyer against the Purchase Price at COE, the full amount of such
shortage); and (ii) with respect to a Risk of Loss Event related to a
condemnation, such Risk of Loss Event results in (a) Tenant having a right of
termination under the applicable Lease and Tenant does not waive such right of
termination in writing prior to the date that is ten (10) days from the date
that Buyer receives notice of the Risk of Loss Event, (b) Tenant having a right
to permanently or temporarily abate or offset its rent under the Lease, or (c)
required repairs or renovations to the Property the cost of which is reasonably
estimated to exceed $100,000.

          20.          REMEDIES.

                         (a)          Seller’s Breach. If Seller breaches this
Agreement, including, without limitation, a material breach of any
representation or warranty of Seller set forth herein and/or the failure of
Seller to satisfy any conditions precedent to COE specified in Section 12 above
that is within Seller’s control, Buyer may, as Buyer’s sole and exclusive
remedy, by written notice to Seller and Escrow Agent, cancel this Agreement
whereupon the Earnest Money Deposit shall be paid immediately by Escrow Agent to
Buyer, Seller shall promptly reimburse to Buyer its reasonable out-of-pocket and
third-party property diligence expenses incurred prior to the date of Seller’s
default, such amount not to exceed the sum of $50,000.00 (provided, however,
that the obligation to reimburse Buyer for its out-of-pocket costs shall only
arise upon Seller’s receipt of reasonably satisfactory evidence of such costs),
and thereafter, only if the Seller’s default is solely with respect to its
intentional and willful failure to fulfill its obligations under this Agreement,
pay to Buyer the sum of $250,000.00 as liquidated damages for the breach of this

20

--------------------------------------------------------------------------------



Contract, it being agreed between the parties hereto that the actual damages to
Buyer in the event of such breach are impractical to ascertain and such amount
is a reasonable estimate thereof. Thereafter neither party shall any further
obligations hereunder, except as to those which expressly survive the
termination of this Contract. Seller hereby acknowledges and agrees that the
provisions of this Section 20(a) shall not limit any rights or remedies Buyer
may have against Seller after COE for any misrepresentation, breach of warranty
or default by Seller in any of its obligations under this Agreement, the
Transfer Documents or any other documents to be entered into pursuant to this
Agreement.

                         (b)          Buyer’s Breach. If Buyer breaches this
Agreement, as its sole remedy Seller shall be entitled to retain the Earnest
Money Deposit in accordance with subsection 5(b) as Seller’s agreed and total
liquidated damages. Seller hereby waives any right to seek any equitable or
legal remedies against Buyer; provided however, Buyer hereby acknowledges and
agrees that the provisions of this Section 20(b) shall not limit any rights or
remedies Seller may have against Buyer for any indemnification of Seller by
Buyer under this Agreement.

          21.          ATTORNEYS’ FEES. If there is any litigation to enforce
any provisions or rights arising under this Agreement, the unsuccessful party in
such litigation, as determined by the court, agrees to pay the successful party,
as determined by the court, all costs and expenses, including, but not limited
to, reasonable attorneys’ fees incurred by the successful party, such fees to be
determined by the court. For purposes of this Section 21, a party will be
considered to be the “successful party” if (a) such party initiated the
litigation and substantially obtained the relief which it sought (whether by
judgment, voluntary agreement or action of the other party, trial, or
alternative dispute resolution process), (b) such party did not initiate the
litigation and either (i) received a judgment in its favor, or (ii) did not
receive judgment in its favor, but the party receiving the judgment did not
substantially obtain the relief which it sought, or (c) the other party to the
litigation withdrew its claim or action without having substantially received
the relief which it was seeking.

          22.          NOTICES.

                         (a)          Addresses. Except as otherwise required by
law, any notice required or permitted hereunder shall be in writing and shall be
given by personal delivery, or by deposit in the U.S. Mail, certified or
registered, return receipt requested, postage prepaid, addressed to the Parties
at the addresses set forth below, or at such other address as a Party may
designate in writing pursuant hereto, or telecopy (fax), electronic transmission
(email), or any express or overnight delivery service (e.g., Federal Express),
delivery charges prepaid:

 

 

 

if to Seller:

AMREIT WOODLAKE POINTE I, LP

 

8 Greenway Plaza, Suite 1000

 

Houston, TX 77046

 

Attn:

Tim Ng

 

Tel.:

(713) 860-4945

 

Fax:

(713) 850-0498

 

Email:

tng@amreit.com

21

--------------------------------------------------------------------------------




 

 

 

with copies to:

Wilson, Cribbs & Goren, P.C.

 

2500 Fannin Street

 

Houston, TX 77002

 

Attn:

Anthony L. Marré

 

Tel.:

(713) 547-8511

 

Fax:

(713) 229-8824

 

Email:

amarre@wcglaw.net


 

 

 

if to Buyer:

Series C, LLC

 

c/o Cole Real Estate Investments

 

2325 E. Camelback Road, Suite 1100

 

Phoenix, AZ 85016

 

Attn:

Legal Department

 

Tel.:

(602) 778-8700

 

Fax:

(480) 449-7012

 

Email:

____________


 

 

 

with copies to:

Snell & Wilmer L.L.P.

 

400 East Van Buren Street

 

Suite 1900

 

Phoenix, AZ 85004

 

Attn:

Joseph Y. Viola

 

Tel.:

(602) 382-6328

 

Fax:

(602) 382-6070

 

Email:

jviola@swlaw.com


 

 

 

If to Escrow Agent:

First American Title Insurance Company

 

2425 E. Camelback Road, Suite 300

 

Phoenix, AZ 85016

 

Attn:

Mr. Brandon Grajewski

 

Tel.:

(602) 567-8145

 

Fax:

(602) 567-8101

 

Email:

bgrajewski@firstam.com

                         (b)           Effective Date of Notices. Notice shall
be deemed to have been given on the date on which notice is delivered, if notice
is given by personal delivery or telecopy, and on the date of deposit in the
mail, if mailed or deposited with the overnight carrier, if used. Notice shall
be deemed to have been received (i) on the date on which the notice is received,
if notice is given by telecopy or personal delivery, (ii) on the first business
day following deposit with an overnight carrier, if used, and (iii) on the
second (2nd) day following deposit in the U.S. Mail, if notice is mailed. If
escrow has opened, a copy of any notice given to a party shall also be given to
Escrow Agent by regular U.S. Mail or by any other method provided for herein.

          23.          CLOSING COSTS.

22

--------------------------------------------------------------------------------



                         (a)          Closing Costs. Seller and Buyer agree to
pay closing costs as indicated in this Agreement and in the escrow instructions
attached hereto as Exhibit F, and by this reference incorporated herein (the
“Escrow Instructions”). At COE, Seller shall pay (i) the costs of releasing all
liens, judgments, and other encumbrances that are to be released and of
recording such releases, (ii) one-half the fees and costs due Escrow Agent for
its services, (iii) the transfer tax associated with the sale of the Property,
if any, and (iv) all other costs to be paid by Seller under this Agreement. At
COE, Buyer shall pay (i) one-half the fees and costs due Escrow Agent for its
services, and (ii) all other costs to be paid by Buyer under this Agreement.
Except as otherwise provided for in this Agreement, Seller and Buyer will each
be solely responsible for and bear all of their own respective expenses,
including, without limitation, expenses of legal counsel, accountants, and other
advisors incurred at any time in connection with pursuing or consummating the
transaction contemplated herein.

                         (b)          Prorations. Real estate taxes (other than
those real estate taxes that are the sole responsibility of Tenant under the
Lease) shall be prorated based upon the current valuation and latest available
tax rates. All prorations shall be calculated through escrow as of COE based
upon the latest available information, including, without limitation, a credit
to Buyer for any rent prepaid by Tenant for the period beginning with and
including the date on which the closing occurs through and including the last
day of the month in which the closing occurs. All other credits to Buyer shall
be similarly prorated. Any other closing costs not specifically designated as
the responsibility of either Party in the Escrow Instructions or in this
Agreement shall be paid by Seller and Buyer according to the usual and customary
allocation of the same by Escrow Agent. Seller agrees that all closing costs
payable by Seller shall be deducted from Seller’s proceeds otherwise payable to
Seller at COE. Buyer shall deposit with Escrow Agent sufficient cash to pay all
of Buyer’s closing costs. Except as provided in this Section 23, Seller and
Buyer shall each bear their own costs in regard to this Agreement.

                         (c)          Post-Closing Adjustment. If after COE, the
parties discover any errors in adjustments and apportionments or additional
information becomes available which would render the closing prorations
inaccurate, the same shall be corrected as soon after their discovery as
possible. The provision of this Section 23(c) shall survive COE except that no
adjustment shall be made later than eighteen (18) months after COE unless prior
to such date the Party seeking the adjustment shall have delivered a written
notice to the other Party specifying the nature and basis for such claim;
provided, however, in the event an adjustment is sought due to the fact that
current tax bills with respect to the Property had not yet been issued as of
COE, the provisions of this Section 23(c) shall survive with respect to any
closing proration of real property taxes (other than those real estate taxes
that are the sole responsibility of Tenant under the Lease) until thirty (30)
days after Buyer’s receipt of tax bills for the period of time during which COE
occurred. In the event that such claim is valid, the Party against whom the
claim is sought shall have ten (10) days in which to remit any adjustment due.

                         (d)          Instructions. This Agreement, together
with the Escrow Instructions, shall constitute escrow instructions for the
transaction contemplated herein. Such escrow instructions shall be construed as
applying principally to Escrow Agent’s employment.

                         (e)           Survival. The provisions of this Section
23 shall survive COE.

23

--------------------------------------------------------------------------------



          24.          ESCROW CANCELLATION CHARGES. If escrow fails to close
because of Seller’s default, Seller shall be liable for any cancellation charges
of Escrow Agent. If escrow fails to close because of Buyer’s default, Buyer
shall be liable for any cancellation charges of Escrow Agent. If escrow fails to
close for any other reason, Seller and Buyer shall each be liable for one-half
of any cancellation charges of Escrow Agent. The provisions of this Section 24
shall survive cancellation of this Agreement.

          25.          APPROVALS. Concerning all matters in this Agreement
requiring the consent or approval of any Party, the Parties agree that any such
consent or approval shall not be unreasonably withheld unless otherwise provided
in this Agreement.

          26.          Reserved.

          27.          ADDITIONAL ACTS. The Parties agree to execute promptly
such other documents and to perform such other acts as may be reasonably
necessary to carry out the purpose and intent of this Agreement.

          28.          GOVERNING LAW. This Agreement shall be governed by and
construed or enforced in accordance with the laws of the State of Texas.

          29.          CONSTRUCTION. The terms and provisions of this Agreement
represent the results of negotiations among the Parties, each of which has been
represented by counsel of its own choosing, and neither of which has acted under
any duress or compulsion, whether legal, economic or otherwise. Consequently,
the terms and provisions of this Agreement shall be interpreted and construed in
accordance with their usual and customary meanings, and the Parties each hereby
waive the application of any rule of law which would otherwise be applicable in
connection with the interpretation and construction of this Agreement that
ambiguous or conflicting terms or provisions contained in this Agreement shall
be interpreted or construed against the Party whose attorney prepared the
executed Agreement or any earlier draft of the same.

          30.          TIME OF ESSENCE. Time is of the essence of this
Agreement. However, if this Agreement requires any act to be done or action to
be taken on a date which is a Saturday, Sunday or legal holiday, such act or
action shall be deemed to have been validly done or taken if done or taken on
the next succeeding day which is not a Saturday, Sunday or legal holiday, and
the successive periods shall be deemed extended accordingly.

          31.          INTERPRETATION. If there is any specific and direct
conflict between, or any ambiguity resulting from, the terms and provisions of
this Agreement and the terms and provisions of any document, instrument or other
agreement executed in connection herewith or in furtherance hereof, including
any Exhibits hereto, the same shall be consistently interpreted in such manner
as to give effect to the general purposes and intention as expressed in this
Agreement which shall be deemed to prevail and control.

24

--------------------------------------------------------------------------------



          32.          HEADINGS. The headings of this Agreement are for
reference only and shall not limit or define the meaning of any provision of
this Agreement.

          33.          FAX AND COUNTERPARTS. This Agreement may be executed by
facsimile, by email (in “.pdf” format) and/or in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which together shall constitute one and the same instrument.

          34.          INCORPORATION OF EXHIBITS BY REFERENCE. All Exhibits to
this Agreement are fully incorporated herein as though set forth at length
herein.

          35.          SEVERABILITY. If any provision of this Agreement is
unenforceable, the remaining provisions shall nevertheless be kept in effect.

          36.          ENTIRE AGREEMENT. This Agreement contains the entire
agreement between the Parties and supersedes all prior agreements, oral or
written, with respect to the subject matter hereof. The provisions of this
Agreement shall be construed as a whole and not strictly for or against any
Party.

          37.          INDEMNITY. Seller shall indemnify, hold harmless and
defend Buyer, Buyer’s affiliates, the partners, trustees, shareholders,
directors, officers, attorneys, employees and agents of each of them, and their
respective heirs, successors, personal representatives and assigns
(collectively, the “Indemnified Parties”) from any and all demands, claims
(including, without limitation, causes of action in tort), legal or
administrative proceedings, losses, liabilities, damages, penalties, fines,
liens, judgments, costs or expenses whatsoever (including, without limitation,
attorneys’ fees and costs), whether direct or indirect, known or unknown,
foreseen or unforeseen (collectively, “Claims”) that may arise on account of or
in any way be connected with any actions, suits, proceedings or claims brought
by third parties against Buyer (a) relating to any actual or alleged events,
acts or omissions occurring with respect to the Property prior to COE, and/or
(b) based upon Buyer’s ownership of the Property but with respect to which the
claimed loss, damage or injury occurred prior to COE. Buyer shall indemnify,
hold harmless and defend Seller, Seller’s affiliates, the partners, trustees,
shareholders, directors, officers, attorneys, employees and agents of each of
them, and their respective heirs, successors, personal representatives and
assigns from any and all Claims that may arise on account of or in any way be
connected with any actions, suits, proceedings or claims brought by third
parties against Seller (y) relating to any actual or alleged events, acts or
omissions occurring with respect to the Property from and after COE, and/or (z)
based upon Seller’s ownership of the Property but with respect to which the
claimed loss, damage or injury occurred from and after COE. The provisions of
this Section 37 shall survive COE.

          38.          PRIVILEGE TAXES. Seller represents, warrants and
covenants to Buyer that all state and local transaction privilege, sales,
excise, use or similar taxes relating to the development, sale or rental of the
Property (including, without limitation any speculative builder tax,
owner-builder tax, or construction contractor tax) have been paid and Seller
shall pay any such taxes that may arise as a result of the sale of the Property
to Buyer as and when due. Seller

25

--------------------------------------------------------------------------------



shall indemnify, hold harmless and defend the Indemnified Parties from any and
all Claims relating to a breach of the preceding sentence. The provisions of
this Section shall survive COE.

          39.          Reserved.

          40.          TENANT AUDIT RIGHT. In the event that Tenant has the
right to inspect and audit the books, records and other documents of the
landlord under the Lease which evidence the purchase price of the Real Property,
the development and construction costs of the Improvements, and/or common area
maintenance costs and expenses, Seller hereby covenants and agrees that it shall
retain such books, records and other documents which will enable Tenant to
conduct a full and complete audit thereof until the date that is six (6) months
after the latest date that Tenant could demand an inspection and/or audit
thereof pursuant to the Lease and, upon written request therefore from Buyer, or
any successor or assign, thereof, shall provide both Buyer and Tenant with
reasonable access thereto and otherwise reasonably cooperate with both Buyer and
Tenant with respect to such inspection and/or audit by Tenant. In the event
Tenant claims any right to a credit, refund or other reimbursement as a result
of such audit, Seller shall indemnify, hold harmless and defend the Indemnified
Parties from any and all Claims relating thereto or arising therefrom. The
provisions of this Section 40 shall survive COE.

          41.          LIKE-KIND EXCHANGE. (a) Seller agrees to reasonably
cooperate with Buyer by executing such documents or taking such action as Buyer
reasonably requests in connection with any tax deferred exchange pursuant to
Section 1031 of the Tax Code, provided that (i) the transaction contemplated by
this Agreement shall not be conditioned upon completion of such exchange; (ii)
Seller shall not be required to take title to any real property in connection
with any such exchange; (iii) Seller shall not incur any liability by reason of
any such exchange; and (iv) Seller shall not be relieved of any of its
obligations under this Agreement as a result of any such exchange.

          (b)    Buyer agrees to reasonably cooperate with Seller by executing
such documents or taking such action as Seller reasonably requests in connection
with any tax deferred exchange pursuant to Section 1031 of the Tax Code,
provided that (i) the transaction contemplated by this Agreement shall not be
conditioned upon completion of such exchange; (ii) Buyer shall not be required
to take title to any real property (other than the Property) in connection with
any such exchange; (iii) Buyer shall not incur any liability by reason of any
such exchange; and (iv) Buyer shall not be relieved of any of its obligations
under this Agreement as a result of any such exchange.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

26

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as
of the Effective Date.

 

 

 

 

 

SELLER:

 

 

 

AMREIT WOODLAKE POINTE I, LP,

 

a Texas limited partnership

 

 

 

 

By:

  /s/ Brett Treadwell

 

 

 

 

 

Its:

Brett Treadwell, Vice President

 

 

 

 

 

Date:

  April 5, 2013

 


 

 

 

 

 

BUYER:

SERIES C, LLC, an Arizona limited liability company

 

 

 

By:

  /s/ Todd J. Weiss

 

 

 

 

 

Its:

  Todd J. Weiss, Authorized Officer

 

 

 

 

 

Date:

  April 5, 2013

 

27

--------------------------------------------------------------------------------



ESCROW AGENT’S ACCEPTANCE

          The foregoing fully executed Agreement together with the Earnest Money
Deposit is accepted by the undersigned this 15th day of April, 2013, which for
the purposes of this Agreement shall be deemed to be the date of Opening of
Escrow. Escrow Agent hereby accepts the engagement to handle the escrow
established by this Agreement in accordance with the terms set forth in this
Agreement.

 

 

 

 

 

 

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

 

 

By: 

  /s/ Brandon Giajensli

 

 

 

 

Title:

  Escrow Officer

 

28

--------------------------------------------------------------------------------



EXHIBIT A

LEGAL DESCRIPTION OF REAL PROPERTY

A tract or parcel containing 3.7931 acres or 165,225 square feet of land, being
out of Unrestricted Reserve “A” of Woodlake Pointe, a subdivision recorded under
Film Code Number (F.C. No.) 631064, of the Harris County Map Records (H.C.M.R.),
situated in Harris County, Texas, with said 3.7931 acre tract being more
particularly described as follows.

With all bearings based on said subdivision plat;

BEGINNING at a 1” inch iron pipe found on the west right-of-way (R.O.W.) line of
Tanglewilde Avenue (eighty feet wide) and marking the northeast corner of Lot
16, Block 1, of Tanglewilde, Section One, a Subdivision recorded in Volume 49,
Page 25, of the H.C.M.R. and the southeast corner of said Unrestricted Reserve
“A” and the southeast corner of the herein described tract;

THENCE, with the north line of said Tanglewilde, Section One and the south line
of said Unrestricted Reserve “A”, South 87 degrees 29 minutes 48 seconds West, a
distance of 531.50 feet to a capped 5/8” iron rod stamped “Windrose Land
Services” set on said common line and the southwest corner of the herein
described tract;

THENCE, through and across said Unrestricted Reserve “A” the following three (3)
courses:

          1. North 02 degrees 30 minutes 12 seconds West, a distance of 235.29
feet to a cut “X” in concrete set for a westerly corner of the herein described
tract;

          2. North 87 degrees 29 minutes 48 seconds East, a distance of 64.74
feet to a capped 5/8” iron rod stamped “Windrose Land Services” set for an
interior corner of the herein described tract;

          3. North 02 degrees 30 minutes 12 seconds West, a distance of 154.78
feet to a cut “X” in concrete set on the south R.O.W. line of Westheimer Road
(One Hundred-twenty feet wide) and the north line of said Unrestricted Reserve
“A” and for the northwest corner of the herein described tract;

THENCE, with the south line of said Westheimer Road and the north line of said
Unrestricted Reserve “A”, North 87 degrees 29 minutes 48 seconds East, a
distance of 301.82 feet to a cut “X” in concrete set on the south line of said
Westheimer Road being the northeast corner of said Unrestricted Reserve “A” and
the northwest corner of Restricted Reserve “A” of McDonald’s Place-Tanglewilde,
a plat recorded in Volume 339, Page 141, of the H.C.M.R. and being the northeast
corner of the herein described tract;

THENCE, with the common lines of said Restricted Reserve “A” and said
Unrestricted Reserve “A” the following two (2) courses:

29

--------------------------------------------------------------------------------



          1. South 02 degrees 30 minutes 12 seconds East, a distance of 230.00
feet to a cut “X” in concrete found marking the southwest corner of said
Restricted Reserve “A” and an interior corner of said Unrestricted Reserve “A”
and of the herein described tract;

          2. North 87 degrees 29 minutes 48 seconds East, a distance of 231.62
feet to cut “X” in concrete set for the beginning of a non-tangent curve to the
right on the west R.O.W. line of said Tanglewilde Avenue marking the southeast
corner of said Unrestricted Reserve “A” and the most easterly northeast corner
of said Unrestricted Reserve “A”

THENCE, with said west R.O.W. line and the east line of said Unrestricted
Reserve “A”, 159.01 feet along the arc of said non-tangent curve to the right,
having a radius of 809.29 feet, a central angle of 11 degrees 15 minutes 26
seconds, and having a chord bearing and distance of South 19 degrees 38 minutes
11 seconds West, 158.75 feet to a cut “X” in concrete set marking the end of
said curve;

THENCE, continuing along said West R.O.W. line and the east line of said
Unrestricted Reserve “A”, South 25 degrees 15minutes 35 seconds west, a distance
of 14.71 feet to THE PLACE OF BEGINNING AND CONTAINING 3.7931 ACRE OR 165,225
SQUARE FEET OF LAND.

30

--------------------------------------------------------------------------------



EXHIBIT B

BILL OF SALE

          This Bill of Sale is made and entered into as of _________________,
2013, by and between AMREIT WOODLAKE POINTE I, LP a Texas limited partnership
(“Seller”), and ___________________, LLC, a Delaware limited liability company
(“Buyer”), and provides as follows:

          WHEREAS, Seller and Series ___, LLC (“Original Buyer”), entered into a
Purchase Agreement and Escrow Instructions dated as of _________, 201___ [as
modified by amendment dated ________________,] ([collectively, ]the
“Agreement”), pursuant to which Seller agreed to sell to Original Buyer certain
real property and personal property located at ____________________________,
which is more particularly described on Exhibit A attached hereto and made a
part hereof (the “Property”); and

          WHEREAS, Original Buyer assigned its right, title and interest in and
to the Agreement to Buyer pursuant to that certain Assignment of Purchase
Agreement and Escrow Instructions dated as of _______________, 201___; and

          WHEREAS, Seller may possess various items of personal property located
in or on the Property and used in the operation of the Property, which may
include, without limitation, furniture, furnishings, equipment, fixtures,
inventory, machinery, supplies and other personal property (the “Personal
Property”). The Agreement contemplates that all of Seller’s right, title and
interest, if any, in and to the Personal Property shall be transferred and
assigned by Seller to Buyer; and

          WHEREAS, Seller desires to transfer and convey all of its right, title
and interest, if any, in and to the Personal Property to Buyer, and Buyer
desires to accept the transfer and conveyance of the Personal Property;

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Seller and Buyer covenant and agree
as follows:

          1.          Transfer and Assignment. Seller hereby transfers and
conveys to Buyer all of the right, title and interest of Seller, if any, in and
to the Personal Property. Buyer accepts the transfer and conveyance of the
right, title and interest of Seller in and to the Personal Property.

          2.          Representations and Warranties of Seller. Seller
represents and warrants to Buyer that it possesses full right, power and
authority to transfer and assign Seller’s right, title and interest, if any, in
and to the Personal Property to Buyer.

          3.          Condition of the Personal Property. All of the Personal
Property is transferred from Seller to Buyer “as is.” Seller makes no implied
warranty of merchantability and no warranty, either express or implied,
concerning the Personal Property, except for the representations and warranties
contained in this Bill of Sale or in the Agreement, if any.

31

--------------------------------------------------------------------------------



          4.          Counterparts. The parties agree that this Bill of Sale may
be executed by the parties in one or more counterparts and each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

          IN WITNESS WHEREOF, Seller and Buyer have executed this Bill of Sale
as of the date set forth above.

 

 

 

 

 

 

SELLER:

 

 

 

 

 

 

 

AMREIT WOODLAKE POINTE I, LP,

 

 

a Texas limited partnership

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title: 

 

 


 

 

 

BUYER:

 

 

 

_____________________, LLC,

 

a Delaware limited liability company


 

 

 

 

 

 

By:

________________, LLC,

 

 

a Delaware limited liability company,

 

 

its Manager

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title: 

 

32

--------------------------------------------------------------------------------



EXHIBIT A TO
BILL OF SALE


LEGAL DESCRIPTION

33

--------------------------------------------------------------------------------



EXHIBIT C

[to be recorded]

THIS INSTRUMENT PREPARED BY:

Joseph Viola, Esq.
Snell & Wilmer L.L.P.
One Arizona Center
400 E. Van Buren Street
Phoenix, AZ 85004

UPON RECORDATION RETURN TO:

Cole ______________________, LLC
c/o Cole Real Estate Investments
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn: Legal Department

ASSIGNMENT AND ASSUMPTION OF LEASE [AND GUARANTY]

          This Assignment and Assumption of Lease [and Guaranty] (the
“Assignment”), dated as of _____________, 2013 (the “Effective Date”), is by and
between AMREIT WOODLAKE POINTE I, LP a Texas limited partnership (“Assignor”),
and _____________________, LLC, a Delaware limited liability company
(“Assignee”).

          WHEREAS, Assignor is presently the holder of the lessor’s interest
under the lease, as amended (collectively, the “Lease”) listed on Exhibit A
attached hereto and by this reference incorporated herein. The Lease affects the
real property described on Exhibit B attached hereto.

          [WHEREAS, the tenant’s obligations under the Lease are guaranteed by
that certain guaranty listed on Exhibit A attached hereto (the “Guaranty”).]

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee agree as
follows:

          1.          Assignment. As of the Effective Date, Assignor hereby
assigns, conveys, transfers and sets over unto Assignee all of Assignor’s right,
title and interest in, to and under the Lease, including, without limitation,
all of Assignor’s right, title and interest in and to security, cleaning or
other deposits and in and to any claims for rent, arrears rent or any other
claims arising under the Lease against any lessee thereunder, subject to the
rights of the lessees under the Lease.

34

--------------------------------------------------------------------------------



          2.          Assumption. Assignee hereby assumes and agrees to pay all
sums, and perform, fulfill and comply with all covenants and obligations, which
are to be paid, performed, fulfilled and complied with by the lessor under the
Lease, from and after the Effective Date.

          3.          Assignee’s Indemnification of Assignor. Assignee shall and
does hereby indemnify Assignor against, and agrees to hold Assignor harmless of
and from, all liabilities, obligations, actions, suits, proceedings or claims,
and all losses, costs and expenses, including but not limited to reasonable
attorneys’ fees, arising as a result of any act, omission or obligation of
Assignee arising or accruing with respect to the Lease and occurring or alleged
to have occurred after the Effective Date.

          4.          Assignor’s Indemnification of Assignee. Assignor shall and
does hereby indemnify Assignee against, and agrees to hold Assignee harmless of
and from, all liabilities, obligations, actions, suits, proceedings or claims,
and all losses, costs and expenses, including but not limited to reasonable
attorneys’ fees, arising as a result of any act, omission or obligation of
Assignor arising or accruing with respect to the Lease and occurring or alleged
to have occurred on or prior to the Effective Date. Additionally, Assignor shall
and does hereby indemnify Assignee against, and agrees to hold Assignee harmless
of and from, all liabilities, obligations, actions, suits, proceedings or
claims, and all losses, costs and expenses, including but not limited to
reasonable attorneys’ fees, arising out of or related to (i) any failure by
Assignor to reasonably cooperate with Assignee and/or the tenant under the Lease
in connection with an audit by such tenant pursuant to Section ___ of the Lease,
and/or (ii) any claim for a refund, credit or other reimbursement as a result of
such audit.

          5.          Binding Effect. This Assignment shall inure to the benefit
of and shall be binding upon the parties hereto and their respective successors
and assigns.

          6.          Counterparts. The parties agree that this Assignment may
be executed by the parties in one or more counterparts and each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

[SIGNATURE PAGES TO FOLLOW]

35

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Assignor and Assignee have executed this
Assignment as of the date set forth above.

 

 

 

 

ASSIGNOR:

AMREIT WOODLAKE POINTE I, LP,

 

a Texas limited partnership

 

 

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 


STATE OF _____________ )
) SS.
COUNTY OF ___________ )

          Before me, a notary public in and for said county and state, appeared
______________________, the __________________of _________________________, a
_________________________________, who acknowledged to me that he did execute
the foregoing instrument and the same is his free act and deed, personally and
on behalf of said company.

In testimony whereof, I have hereunto subscribed my name, and affixed my
official seal at _______________________, this _____ day of _____________, 2012.

 

 

 

 

 

 

 

 

Notary Public

 

 

 

My Commission Expires:

 

 

 

 

 

 

 

 

36

--------------------------------------------------------------------------------




 

 

 

 

 

ASSIGNEE:

COLE _____________________, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

__________________, LLC,

 

 

a Delaware limited liability company,

 

 

its Manager

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title: 

 


STATE OF _____________ )
) SS.
COUNTY OF ___________ )

          Before me, a notary public in and for said county and state, appeared
_________________ as ______________________ of COLE
____________________________, LLC, a Delaware limited liability company, the
Manager of COLE _____________________________, a Delaware limited liability
company, who acknowledged to me that he did execute the foregoing instrument and
the same is his free act and deed, personally and on behalf of said company.

In testimony whereof, I have hereunto subscribed my name, and affixed my
official seal at _______________________, this _____ day of _______________,
2012.

 

 

 

 

 

 

 

 

Notary Public

 

 

 

My Commission Expires:

 

 

 

 

 

 

 

 

37

--------------------------------------------------------------------------------



EXHIBIT A TO
ASSIGNMENT AND ASSUMPTION OF LEASE [AND GUARANTY ]

Lease Description

 

 

LANDLORD:

______________________________,

 

a _______________________________

 

 

TENANT:

_________________________________,

 

a _________________________________

 

 

DATE:

Lease Agreement dated __________ ___, _____

 

 

PREMISES:

___________________________

 

________________ , TX

 

 

TERM:

Commencing on __________ ___, _____

 

and ending on _____________ ___, _____.

 

 

[ AMENDMENTS: ]

 

 

 

[Guaranty Description]

 

 

[GUARANTOR:

______________________________

 

______________________________

 

______________________________

 

 

DATE:

___________________________ ]

 

 

38

--------------------------------------------------------------------------------



EXHIBIT B TO
ASSIGNMENT AND ASSUMPTION OF LEASE [AND GUARANTY ]

Legal Description

39

--------------------------------------------------------------------------------



EXHIBIT D

ASSIGNMENT AGREEMENT

          This Assignment Agreement (the “Agreement”) dated as of _____________,
2013 (the “Effective Date”), is by and between AMREIT WOODLAKE POINTE I, LP a
Texas limited partnership (“Assignor”), and ________________________, LLC, a
Delaware limited liability company (“Assignee”).

          WHEREAS, Assignor, as Seller, and Series ___, LLC, as Buyer (“Original
Buyer”), have entered into that certain Purchase Agreement and Escrow
Instructions dated as of _________, 201___ [as modified by amendment dated
________________,] ([collectively, ]the “Purchase Agreement”), providing for,
among other things, the transfer and sale by Assignor to Original Buyer of
Contracts, Warranties and Permits (capitalized terms used herein and otherwise
not defined shall have the meaning given in the Purchase Agreement); and

          WHEREAS, Original Buyer assigned its right, title and interest in and
to the Purchase Agreement to Assignee pursuant to that certain Assignment of
Purchase Agreement and Escrow Instructions dated as of _______________, 201___;
and

          WHEREAS, Assignor desires to assign to Assignee all of Assignor’s
right, title and interest in and to the Permits, Warranties and the Contracts
including, without limitation, as more particularly listed in Exhibit A attached
hereto (collectively, the “Assigned Contracts”);

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee agree as
follows:

          1.          Assignment. Assignor does hereby convey and assign to
Assignee, its successors and assigns, all of Assignor’s right, title and
interest in and to the Assigned Contracts (and Assignor covenants to cooperate
with Assignee to secure performance by any warrantor for any work under such
Assigned Contracts); provided, however, that to the extent the assignment of any
Assigned Contract shall require the consent of any other party, this Agreement
shall not constitute a contract to assign the same or any rights or liabilities
thereunder if an attempted assignment thereof would cause a breach of the terms
of the Assigned Contract, and the assignment of such Assigned Contract shall not
be effective unless and until the consent of such other party shall have been
obtained.

          2.          Binding Agreement. The terms and conditions of this
Agreement shall be binding upon and inure to the benefit of Assignor and
Assignee and their respective successors and assigns.

          3.          Interpretation. If there is any conflict as to the terms
of this Agreement and the Purchase Agreement, the terms of the Purchase
Agreement shall prevail.

40

--------------------------------------------------------------------------------



          4.          Governing Law. This Assignment Agreement shall be governed
by and construed in accordance with the laws of Arizona applicable to contracts
made and performed entirely therein.

          5.          Headings. The headings of this Agreement are for reference
only and shall not limit or define the meaning of any provision of this
Agreement.

          6.          Counterparts. The parties agree that this Agreement may be
executed by the parties in one or more counterparts and each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

          IN WITNESS WHEREOF, Assignor and Assignee have executed this Agreement
as of the date set forth above.

 

 

 

 

 

ASSIGNOR:

AMREIT WOODLAKE POINTE I, LP,

 

 

a Texas limited partnership,

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 


 

 

 

 

 

ASSIGNEE:

COLE _____________________, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

__________________, LLC,

 

 

a Delaware limited liability company,

 

 

its Manager

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title: 

 

41

--------------------------------------------------------------------------------



EXHIBIT A


LIST OF CONTRACTS

42

--------------------------------------------------------------------------------



EXHIBIT E

SPECIAL WARRANTY DEED

THE STATE OF ______________   ]
]
COUNTY OF _______________     ]

THAT, AMREIT WOODLAKE POINTE I, LP, a Texas limited partnership (“Grantor”),
whose address is 8 Greenway Plaza, Suite 1000, Houston, TX 77046, for and in
consideration of the sum of TEN AND NO/100 DOLLARS ($10.00), and other valuable
consideration to Grantor in hand paid by Grantee, as herein-after named, the
receipt and sufficiency of which are hereby acknowledged and confessed;

HAS GRANTED, SOLD AND CONVEYED and by these presents does GRANT, SELL AND CONVEY
unto ____________________, LLC, a Delaware limited liability company
(“Grantee”), whose address is _____________________________ , that certain real
property legally described on the attached Exhibit A (the “Property”), SUBJECT
TO all taxes, assessments, liens, encumbrances, easements and restrictions of
record and all matters which an accurate survey or physical inspection of the
Property would disclose (the “Permitted Exceptions”).

TO HAVE AND TO HOLD the Property, together will all and singular the rights and
appurtenances thereto in anywise belonging, unto said Grantee, its successors
and assigns forever, and Grantor hereby binds itself, its successors and
assigns, TO WARRANT AND FOREVER DEFEND all and singular the Property unto
Grantee, its successors and assigns, against any person whomsoever lawfully
claiming or to claim the same or any part thereof by, through or under Grantor,
but not otherwise, and subject to the Permitted Exceptions.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

43

--------------------------------------------------------------------------------



Executed this _____ day of __________, 20__.

 

 

 

 

 

AMREIT WOODLAKE POINTE I, LP,

 

a Texas limited partnership,

 

 

 

 

 

By

 

 

Printed Name

 

 

Its

 


STATE OF                            ]
] SS.
COUNTY OF                        ]

Before me, the undersigned, Notary Public, on this day personally appeared
______________________, _________________________ of [Grantor Name], a [entity
type] known to me to be the person whose name is subscribed to the foregoing
instrument and acknowledged to me that he/she executed the same on behalf of the
[entity type], for the purposes and consideration expressed therein.

GIVEN UNDER MY HAND AND NOTORIAL SEAL THIS _____ DAY OF ________________, 20__.

 

 

 

 

 

 

 

Notary Public

 

Notary’s Printed Name:

 

 

My Commission Expires:

 

THIS INSTRUMENT WAS PREPARED BY AND IS TO BE RETURNED TO:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44

--------------------------------------------------------------------------------



EXHIBIT A TO
SPECIAL WARRANTY DEED

Legal Description

45

--------------------------------------------------------------------------------



EXHIBIT F

ESCROW INSTRUCTIONS

          1.          Escrow Agent is authorized to take all appropriate action
necessary to comply with this Agreement.

          2.          All money payable shall be paid to Escrow Agent, unless
otherwise specified. Disbursement of any funds may be made by check of Escrow
Agent. Unless otherwise specified, all funds received by Escrow Agent shall be
deposited by Escrow Agent in any State or National Bank (FDIC insured), or as
otherwise directed in writing by Seller and Buyer. Escrow Agent shall be under
no obligation to disburse any funds represented by check or draft and no check
or draft shall be payment to Escrow Agen t in compliance with any of the
requirements hereof until it is advised by the bank in which it is deposited
that such check or draft has been honored.

          3.          Buyer and Seller shall deposit with Escrow Agent all
documents necessary to complete the sale as established by the terms of this
Agreement.

          4.          When this Agreement and all title requirements have been
complied with (including without limitation all conditions set forth in any
closing instructions agreed to by Escrow Agent), Escrow Agent shall deliver,
file or record in the appropriate public office all necessary documents,
disburse all funds and instruct the title company to issue the appropriate title
insurance policy(ies).

          5.          Escrow Agent may resign upon ten (10) days written notice
to the parties; provided that Escrow Agent shall transfer the Escrow together
with all documents and funds to an escrow agent acceptable to both Seller and
Buyer, or if Seller and Buyer cannot agree upon an acceptable escrow agent, then
Escrow Agent shall have the right to resign and interplead all funds and
documents to a court of competent jurisdiction.

          6.          Escrow Agent may at its election, in the event of any
conflicting demands made upon it concerning the Agreement, hold any money and
documents deposited hereunder until it receives mutual instructions by all
parties or until a civil action shall have been concluded in a court of
competent jurisdiction, determining the rights of the parties. In the
alternative, Escrow Agent may at any time, at its discretion, commence a civil
action to interplead any conflicting demands to a court of competent
jurisdiction.

46

--------------------------------------------------------------------------------